MacIntyre, J.
Mrs. Carrie Atkinson brought suit for damages against Turman Mathis and Bibb Manufacturing Company, alleging; that she was employed by the defendant, Bibb Manufacturing Company, at piecework in the mill operated by it; that while she was at work Turman Mathis, who was agent and vice-principal of the mill, and boss or foreman in immediate charge and direction of its business, came to where she was working, and in an insulting and loud voice told her to “get those God damn bobbins down from there.” She advised him that her work was that of “creeling the frame,” that she was working by the piece, and that it was the work of someone else to move the bobbins, whereupon Mathis told her in a loud and insulting voice, “Get 3rour God damn time.” She replied, “You do not know who you are talking to, my face is as white as yours,” and he replied, “Yes, I am talking to old lady Atkinson, God damn you;” whereupon she was discharged from the employment of said mill. While the foregoing words were being spoken, Mathis got out his pocket knife, opened it, and held it in his hand, and “his manner throughout was impolite, gruff, threatening, and oppressive, and intended to humiliate plaintiff.” All of this happened within the sight and hearing of the other operatives and employees of the defendant, and she was publicly and insultingly discharged. It was alleged that the acts complained of were within the scope and in connection with the employment by, and the business of, the de*435fendant company. There were other allegations not necessary to a determination of the question presented. Both defendants filed separate demurrers, which were sustained, and the case was dismissed.
Mental pain and anguish, to be the basis of a recovery in damages, must be the consequences of a violation of a legal right or duty which is an actionable wrong. There may be damage to a person without legal wrong, but a legal wrong imputes damage. Actual perceptible damages are not indispensable to the foundation of an action, since the violation of a legal right or duty warrants a recovery of nominal damages, and, if the nominal damages may be recovered, then, in a proper case made, a recovery for mental pain and anguish may be grafted upon the recovery of actual or nominal damages. “The law protects the person and the purse. The person includes the reputation. Johnson v. Bradstreet Co., 87 Ga. 79 (13 S. E. 250). The body, reputation and property of the citizen are not to be invaded without responsibility in damages to the sufEerer.” Chapman v. Western Union Telegraph Co., 88 Ga. 763 (15 S. E. 901, 17 L. R. A. 430, 30 Am. St. R. 183). But outside these protected spheres, the law does not yet attempt to guard the peace of mind, or the happiness of every one by giving recovery of damages for mental anguish for a violation produced by a mere moral wrong. The mere cursing of another (not amounting to slander) is not a violation of a legal right or duty capable of enforcement by process of law. The civil law does not undertake to redress psychological injuries unsupported by actual or nominal damage. The defendant owes the plaintiff the moral obligation not to curse her, but this is too delicate and subtle an obligation to be enforced in the rude way of getting money compensation for a violation of this mere moral obligation. Where the mental pain and anguish result from a wanton and wilful wrong which is a violation of a legal right or duty owed to the plaintiff although unaccompanied by a physical injury or monetary loss, recovery can be had for mental pain and anguish; but, if the mental pain and anguish result from mere violation of a mere moral obligation, there can be no recovery. We think this case comes within the latter classification, and that it was properly dismissed on general demurrer.

Judgment affirmed.


Broyles, G. J., concurs. Guerry, J., dissents.